Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
In Claim 1 applicant writes…and the softening temperature is a temperature that is defined as a value of melting point X 0.6 in the absolute temperature scale… .  The examiner understands the absolute temperature means. However it is not clear or certain what Claim 1 means. What does applicant mean by the language “softening temperature”?  Does “softening temperature mean the glass transition temperature?  Unlike a crystalline material in a non-crystalline material i.e. ceramic materials there is a wide range of temperatures which can be considered as “softening temperatures”. “Softening temperatures” in the context of applicant’s Claim 1 is held to be unclear, vague and indefinite. .Moreover since each ceramic and each composition of a ceramic will have a range of “softening temperatures” applicant’s Claim 1 also does not define a metes and bounds with that particularly such that 35 U.S.C 112 (2d para.) is satisfied. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-5. 9 and 10, assuming that these claims are not unclear, vague or indefinite are further rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (JP 2009-206443 A) (of record), in view of Morelli et al (Pat. Pub 2003/0175559 A1).
   Yamaguchi et al teach the process of producing a circuit board (abstract), such as ceramic circuit board. Yamaguchi et al also teach the process of forming conductive layer (metal layer) on ceramic/electrical circuit board as a ceramic substrate wherein the metal layer is formed from conductive metal particles such as Al or Al alloy. Yamaguchi et al also teach that the process includes cold spraying Al alloy particles by accelerating the particles at speed of 250-1200 m/sec  after when the metal particles are heated using gas at temperature 20-400℃ . Additionally Morelli et al teach spraying coat Al or Al alloy particles  with speed of 300-1000 m/sec [0011] with a gas heated to a temperature from 100-1000℃ [0023]. Additionally Morelli et al teach post annealing Al ℃ [0035]. Additionally Morelli et al teach that the particle size of the Al or Al particles range from 1-110 micron [0029]. A person having ordinary skill in the art before the effective date of the claimed invention would combine Yamaguchi et al with Morelli et al to spray heated metal powder containing Al particles and/or Al alloy particles to a ceramic base material forming an Al layer on the surface of the ceramic base material, wherein the temperature of at least part of the metal powder is higher than or equal to the softening temperature  of the metal powder and lower than or equal to the melting point of the metal powder at a time of reaching the surface of the ceramic base material and the softening temperature is a temperature that is defined as a value of melting point x 0.6 in the absolute temperature scale and the velocity of at least a part of the metal powder is greater than or equal to 450 m/s and less than 1000 m/s at the point of reaching the surface of the ceramic material. As further applied to Claim 2 inasmuch as Yamaguchi et al also teach that the process includes cold spraying Al alloy particles by accelerating the particles at speed of 250-1200 m/sec (claims 1-2) after when the metal particles are heated using gas at temperature 20-400℃ and Morelli et al teach spraying coat Al or Al alloy particles with speed of 300-1000 m/sec [0011] with a gas heated to a temperature from 100-1000℃ [0023]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05) the limitations recited by applicant is Claim 2 is held to have been obvious in view of the Yamaguchi et al/Morelli et al combination. As further applied to Claims 3 and 4 inasmuch as Morelli et al teach that the particle size of the Al or Al particles range 10  .wherein 10% of the sample’s mass has a greater than or equal to 10 microns and the reminder i.e. 90% of the particles, i.e. D90,  has diameter of less than or equal to 50 microns. Claims 3 and 4 therefore are held to have been obvious in view of the Yamaguchi et al/Morelli et al combination. A further applied to independent Claim 5 the rejection of this claim is substantially the same as that of independent Claim 1 and 3 inasmuch as independent Claim 5 have the similar limitations of each of independent Claim1 and Claim 3.  That is it would have been obvious to one of ordinary skill in this art to manufacture an Al circuit board including a step of spraying a heated metal powder containing Al particles and/or Al alloy particles to a ceramic base wherein the metal powder is sprayed to the ceramic base material by being heated and accelerated by  the warm spraying method where the article diameter of D10  which means that 10% of the mass is greater than 10ս and D90 which means that 90  % of the mass of the Al powder the diameter is less than or equal to 50 ս and where in the metal powder that is sprayed onto the ceramic base material wherein the ratio of the metal powder of which temperature at the time of reaching the surface of the ceramic base material is lower that the softening temperature of the metal powder is less than or equal to 10 mass percent and the ratio of the metal powder or which temperature at the time of reaching the surface of the ceramic base material is higher than the melting point of the metal powder is less than or equal to 10 mass percent and the temperature of the rest of the metal powder at the time point of reaching the surface of the ceramic material is highe -8 this resistivity would result when the Al is properly directed onto the ceramic substrate That is this resistivity value would have been a natural result of Yamaguchi et al/ Morelli et al process.  Therefore the limitations recited in said Claims 9 and 10 are held to have been obvious in view of the Yamaguchi et al/Morelli et al combination. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (JP 2009-206443 A), in view of Morelli et al (Pat Doc 2003/0175559 A1), and in further view of Hirano (JP 2013-067825 A).
As applied to Claims 7 and 8 Yamaguchi et al (with Morelli et al) teach the coating of metal layer (Al or Al alloy) as a first metal layer including the steps of coating the first metal layer on the ceramic substrate by spraying the metal powder containing th para).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R, and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D Vo, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729